Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 11/01/2018. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 15 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 8-10 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 11,087,770 filed 07/03/2019,  issued 08/10/2021 (hereinafter, “Patent ‘770”).
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method of receiving, by a computer based system, a natural language information support request from a plain text input channel; determining, by the computer based system, a first user intent based on the information support request; comparing, by the computer based system, the first user intent with a set of support rules; determining, by the computer based system, a dispositioned outcome based on the set of support rules and the user intent; and returning, by the computer based system, the dispositioned outcome…

Accordingly, it would have been obvious to one of ordinary skill in the art to reasonably interprets the current patent application; which describes the method of, receiving, by a computer based system, a natural language information support request from a plain text input channel; determining, by the computer based system, a first user intent based on the information support request; comparing, by the computer based system, the first user intent with a set of support rules; determining, by the computer based system, a dispositioned outcome based on the set of support rules and the user intent; and returning, by the computer based system, the dispositioned outcome… of the current patent application.
In the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as describers in Paten ‘770, i.e., method of … receiving, by a computer based system, a natural language problem statement from a voice input channel; determining, by the computer based system, a user intent in response to the natural language problem statement, wherein the determining the user intent further comprises: parsing, by the computer based system, the natural language problem statement into a plurality of intent elements that are correlated with the determined user intent; ... the plurality of intent elements as intent data; executing a question and answer process having multiple levels defined by a plurality of questions and corresponding answer arrays; at individual ones of the multiple levels of the question and answer process, comparing the plurality of intent elements that are correlated with the determined user intent with an answer array for a current level and a question for the current level of the question and answer process, wherein, at the individual ones of the multiple levels of the question and answer process, an answer is selected, by the computer based system, from the answer array before progressing to a next level of the question and answer process based on a determination of one of the plurality of intent elements corresponding to the selected answer, wherein the question and the answer array for the current level are presented over the voice input channel to a user, .... to correspond to the available answers in the answer array for the current level; completing, by the computer based system, the question and answer process until a dispositioned outcome is determined; and returning, by the computer based system, the dispositioned outcome and storing, by the computer based system, the dispositioned outcome as a customer data... of Patent ‘770. 
Thus they are both exhibiting similar method of receiving, by a computer based system, a natural language information support request from a plain text input channel; determining, by the computer based system, a first user intent based on the information support request; comparing, by the computer based system, the first user intent with a set of support rules; determining, by the computer based system, a dispositioned outcome based on the set of support rules and the user intent; and returning, by the computer based system, the dispositioned outcome… of the current patent application…


Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-39 of  the Patent ‘804 are compared as follows, 
  Current Application (Broad)
Patent ‘770 (more specific)

Claim(s) 1-3, 8-10 and 15-16
 
Claim(s) 1-20
Claim 1:  A method, comprising: receiving, by a computer based system, a natural language information support request from a plain text input channel; determining, by the computer based system, a first user intent based on the information support request; comparing, by the computer based system, the first user intent with a set of support rules; determining, by the computer based system, a dispositioned outcome based on the set of support rules and the user intent; and returning, by the computer based system, the dispositioned outcome. (Claim 1)

Claim(s) 1: A method, comprising: receiving, by a computer based system, a natural language problem statement from a voice input channel; determining, by the computer based system, a user intent in response to the natural language problem statement, wherein the determining the user intent further comprises: parsing, by the computer based system, the natural language problem statement into a plurality of intent elements that are correlated with the determined user intent; and storing, by the computer based system, the plurality of intent elements as intent data; executing a question and answer process having multiple levels defined by a plurality of questions and corresponding answer arrays; at individual ones of the multiple levels of the question and answer process, comparing the plurality of intent elements that are correlated with the determined user intent with an answer array for a current level and a question for the current level of the question and answer process, wherein, at the individual ones of the multiple levels of the question and answer process, an answer is selected, by the computer based system, from the answer array before progressing to a next level of the question and answer process based on a determination of one of the plurality of intent elements corresponding to the selected answer, wherein the question and the answer array for the current level are presented over the voice input channel to a user, by the computer based system, when none of the plurality of intent elements that are correlated with the determined user intent are determined, by the computer based system, to correspond to available answers in the answer array for the current level, and wherein the user is prompted, by the computer based system, to select one of the available answers in the answer array before moving to the next level of the question and answer process when none of the plurality of intent elements that are correlated with the determined user intent are determined, by the computer based system, to correspond to the available answers in the answer array for the current level; completing, by the computer based system, the question and answer process until a dispositioned outcome is determined; and returning, by the computer based system, the dispositioned outcome and storing, by the computer based system, the dispositioned outcome as a customer data. (Claim 1)

Claims 2-3, 8-10 and 15-16

Claims 2-20



  Allowable Subject Matter
Claim(s) 4-7, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Smullen et al., (“US 20200351227 A1” Continuation of 15/919,987  filed 03/13/2018 [hereinafter “Smullen”], in view of Ajmera et al., (“US 20170091312 A1” -filed 09/24/2015 [hereinafter “Ajmera”].
Independent Claim 1, Smullen teaches: A method, comprising: receiving, by a computer based system, a natural language information support request from a plain text input channel; determining, by the computer based system, a first user intent based on the information support request, (In Smullen in Para(s) 6-7, 13 and the Abstract, describing natural language text commination posted by user ...wherein the  intent based on the  classifiers decision module interface....) 
Muller further teaches: determining, by the computer based system, a dispositioned outcome based on the set of support rules and the user intent; and returning, by the computer based system, the dispositioned outcome, (In Smullen in Para(s) 267-267 and the Abstract, describing result(s) based on a classifiers decision module interface and the user intent...return to user...) In the BRI [Broadest Reasonable Interpretation], is recognized as ... dispositioned outcome based on the set of support rules and the user intent...as claimed.
It is noted, Muller is related to natural language text commination posted by user ...wherein the  intent based on the classifiers decision module interface...wherein each respective classifier produces a respective classifier result ... best matching the text communication...(see above and the Abstract). However, Mullen does not expressly teach the limitations said, ... comparing, by the computer based system, the first user intent with a set of support rules;
 But the combination of Mullen and Ajmera teach these limitations, (in Ajmera Para(s) 12 and 34 and the Abstract, describing a natural language dialog by finding missing semantic information in a user question by comparing it to the closest question available in a question corpus... (i.e., BRI, is recognized as ... a set of support rules...as claimed.))
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Smuller’s natural language text commination posted by user ...wherein the  intent based on the classifiers decision module interface... wherein each respective classifier produces a respective classifier result ... best matching the text communication..., to include a means of said, comparing, by the computer based system, the first user intent with a set of support rules, providing accurate and efficient communication processes is understanding the intent of the customers [In Smullen Para 8]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Smullen and Ajmera further teach: ... extracting, by the computer based system, a user persona; (In Mullen in Para(s) 366-370, describing the context extraction module and the augmented first text communication comprises a context identified by the context extraction module user text communication... ) 

Claim 3, Smullen and Ajmera further teach: ... wherein the determining the first user intent comprises: extracting, by the computer based system, recognizable parts of speech and preprocessing the recognizable parts of speech to produce a preprocessed data; (In Mullen in Para 381, describing recognizable parts of speech and preprocessing... Also, Mullen further teaches:... lemmatizing, by the computer based system, the preprocessed data to determine a lemma of the recognizable parts of speech; normalizing, by the computer based system, the preprocessed data based on the lemmatizing to produce a normalized data; and storing, by the computer based system, the normalized data as intent data; (In Mullen in Para 381, describing recognizable parts of speech and preprocessing....wherein the preprocessed data to determine a lemma of the recognizable parts of the text input (i.e., speech -Para 381)... and the text inputted is/are normalized, to convert superficially different strings of characters to the same form (e.g., car, Car, cars, and Cars could all be normalized to car) [In Para(s) 355 and 360-367]. [BRI, is recognized as lemmatizing as claimed...See the Current Specifications(s) Para 4 for supporting this interpretation...]...)

Regarding claim(s) 8-10 and 15-16  respectively, is/are fully incorporated similar subject of claim(s) 1-3, 1 and  (2+3)  respectively as cited above, and is/are similarly rejected along the same rationale.
--
Conclusion              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anand et al, (“US 20140149411 A1” -filed 11/28/2012, describing  FAQ nodes in a FAQ network....weight score wdn for each depth of node wdn is weight defined for each level of depth d; ... where match returns the matching score based on the uniqueness and frequency. ...uniqueness of given keyword can be calculated by tf-idf method which can be obtained by tf*idf where tf is the term frequency which is the number of frequencies in the document and idf is the inverse documents frequency which shows the rareness of the word in the FAQ domain [The Abstract and Para(s) 5-64].                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177